The offense is an attempt to commit burglary. The punishment assessed is confinement in the State penitentiary for a term of two years.
The only question presented for review is the sufficiency of the evidence to support the judgment of conviction. The record shows that on the night of August 7, 1941, the appellant and Marcus Gunter were discovered in the rear of Myer Grenader's cafe by a city policeman. An investigation disclosed that the six window panes had been removed from a window and the panes stacked on the ground. The screen to the window had been pried loose in the lower right-hand corner. The officer arrested appellant and his companion and took charge of the window panes which were subsequently turned over to the fingerprint expert of the Police Department of the City of Houston. The finger-print expert testified that he compared the finger prints on the window pane with an enlarged print taken from the finger-print classified card of the defendant, Ray Bingle, and that the two were identical. See Grice v. State,151 S.W.2d 211. Appellant did not testify or offer any affirmative defense. *Page 182 
We do not deem it necessary to enter upon an extended discussion of the question inasmuch as it is obvious that the evidence is ample to support the conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.